ORDER
PER CURIAM.
Rose Gruchala (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) affirming and adopting the decision of the Appeals Tribunal of the Missouri Division of Employment Security (Division) which found in favor A.G. Edwards and Sons, Inc. (Employer) on Claimant’s claim for unemployment benefits. On appeal, Claimant argues there was not competent and substantial evidence supporting the Commission’s finding that Claimant was disqualified from receiving unemployment benefits for “misconduct connected with work.” We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).